Citation Nr: 1541882	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971.  

This matter is on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to April 14, 2014, the Veteran's psychiatric symptoms have been characterized by depression and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2.  For the period since April 14, 2014, the Veteran's psychiatric symptoms have been characterized by avoidance, irritability and panic attacks once a week or less; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to April 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial 50 percent rating, but no more, for an acquired psychiatric disorder for the period since April 14, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and a request was sent to the Social Security Administration (SSA) for all available records and the SSA responded that no such records existed.  Further, the Veteran submitted his own statements, as well as those from friends and family, in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in May 2013 and April 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his psychiatric symptoms, and how they affect both his personal and professional relationships.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a June 2013 Rating Decision, the Veteran was granted service connection for an acquired psychiatric disorder, diagnosed as PTSD, with a 10 percent disability rating under 38 C.F.R. § 4.130, DC 9411.  He has disagreed with the assigned rating.  Although his disability rating was subsequently increased to 30 percent for the entire period on appeal, this is not a full grant of the claim, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  Id.

Based on the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted prior to April 14, 2014, and that a 50 percent rating, but no more, is warranted since that date.  First, for the period prior to April 14, 2014, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 30 percent is warranted.  Specifically, at a mental health review in July 2012, the Veteran complained of intrusive thoughts and nightmares.  However, his affect was normal, and his judgment was normal.  He also denied any homicidal or suicidal ideation.  Similarly, at a psychiatric evaluation in January 2013, he appeared cooperative and socially appropriate.  There was no unusual psychomotor activity observed, his affect was full range and his speech was normal in rate and rhythm.  He experienced no delusions or compulsions, and he denied any suicidal or homicidal ideation.  He appeared fully alert and oriented, his thoughts were linear and goal directed, and his judgment was good.  He did, however, still experience some nightmares and irritability.  

Next, at a VA examination conducted in May 2013, the Veteran appeared appropriately groomed and dressed, and was personable and cooperative throughout the examination.  His orientation was fully intact and his ability to recall events was normal.  His speech was normal in rate and tone and his responses were appropriate in length and detail.  His thought content and process was normal, and he denied any suicidal ideation or intent.  His insight and judgment were found to be good and his affect was normal.  Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 30 percent prior to April 14, 2014.  Indeed, many of these objective symptoms have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment.  

However, there are no such symptoms to support a rating in excess of 30 percent prior to April 14, 2014.  Specifically, at his mental health evaluation in June 2012, the Veteran stated that he was currently married and has children from previous marriages with whom he states that he has very good relationship.  He especially enjoys interacting with his grandchildren.  At his psychiatric evaluation in August 2012, he mentioned that he still feels comfortable communicating with other veterans and that he has some close friends, so long as they were "real friends."  

Moreover, at his VA examination in May 2013, the Veteran stated that he described his relationship with his spouse as "wonderful," and his relationship with his grandchildren as "great."  He also engages with certain activities with a small circle of friends who share his interests.  Indeed, the examiner specifically characterized the Veteran's symptoms as "mild" and "transient" in nature.  In short, the evidence does not indicate any real difficulty in establishing effective work and social relationships such that a rating in excess of 30 percent is warranted.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

In this case, the Veteran's GAF score has ranged from 58 (at an August 2012 PTSD assessment) to 63 (at his VA examination in May 2013).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Based on the Veteran's symptoms, the Board agrees that the assigned GAF scores accurately reflect his level of impairment.  However, such impairment does not warrant a rating in excess of 30 percent.  

Next, the Veteran underwent a VA examination in April 2014 and, based on the symptoms observed at that time, a 50 percent rating is warranted.  Specifically, the VA examiner observed a history of panic attacks occurring on a weekly basis, chronic sleep impairment and a flattened affect, as well as disturbances in motivation and mood and a "difficulty in adapting to stressful situations."  

However, a rating in excess of 50 percent is not warranted.  As an initial matter, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, at the VA examination in April 2014, disturbances in motivation and mood were observed, but there were no indications of spatial disorientation, delusions or hallucinations, obsessional rituals or suicidal ideation.  There was also no indication of unusual speech patterns, impaired judgment or difficulty understanding complex commands.  Finally, while the VA examiner noted "near-continuous panic or depression," this is contradicted by the observation that the Veteran experiences panic attacks on a weekly basis or less often.  In the Board's view, when reading these observations in the context of the Veteran's other statements, there is little evidence to support a finding of "near-continuous panic" to the point that a 70 percent rating would be warranted.  

Similarly, while the Veteran has also complained of "panic attacks," at his hearing before the Board in March 2015, the Board does not construe these episodes as panic attacks as contemplated by DC 9411.  Therefore, while the VA examiner observed some symptoms what may be significant, the Board finds that the Veteran's overall disability picture warrants rating in excess of 50 percent since April 14, 2014.  

The Board also does not find that the Veteran's symptoms outside those specifically enumerated represent difficulty in adapting to stressful circumstances (including work or a work-like setting) or an inability to establish and maintain effective relationships.  They also do not represent total occupational and social impairment.  Mauerhan, 16 Vet. App. at 444.  Specifically, at his hearing before the Board in March 2015, he again stated that he is still able to form friendships with people he felt comfortable with.  He is also able to go on outings with his grandchildren.  

Moreover, at a number of marital therapy sessions conducted in February 2014, he displayed a consistent and thorough interaction with his spouse, where they were able to discuss various topics.  While he is currently separated from his spouse, he is clearly able to communicate with her in a comprehensive way.  Therefore, while the Veteran has displayed some impairment, the evidence does not indicate that he has the inability to establish and maintain effective relationships.  To the contrary, his family relationships appear quite strong.  

With regard to GAF, the Board notes that no evaluating professional has assigned a GAF score since April 14, 2014.  However, the evidence of record is sufficient that the Veteran's claim may be adequately rated based on the other evidence of record.  Therefore, a rating in excess of 50 percent is not warranted since April 14, 2014.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disorder is worse than the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not those which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a rating in excess of 30 percent is not warranted prior to April 14, 2014.  However, 50 percent rating, but no more, is warranted since that date, and the appeal is granted to this extent.  


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to April 14, 2014, is denied.
 
An initial 50 percent rating, but no more, for an acquired psychiatric disorder for the period since April 14, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

At his hearing before the Board in March 2015, the Veteran asserted that he is now unemployable due to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU, even if such a claim was not explicitly raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was only recently raised, it is part of the underlying appeal.  However, as it has not been adjudicated by the RO, it should be remanded for consideration and any development deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Salt Lake City, Utah, since March 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment that may relate to his employability, he should be afforded an appropriate opportunity to submit those records. 

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3.  After the above action is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


